Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter J. Mikesell on October 13, 2021.
2.	The application has been amended as follows: 
Claim 42. (Currently Amended) A biosensor for detecting trinitrotoluene (TNT) comprising: one or more populations of olfactory sensory neurons, or cilia derived therefrom, wherein each population of olfactory sensory neurons expresses a polypeptide consisting of the 
Claim 50. (Currently Amended) The biosensor of claim 49, wherein the marker is co-expressed with the polypeptide 
Claim 51. (Currently Amended) A method of detecting TNT, the method comprising:
(a) obtaining a sample comprising TNT;
(b) exposing one or more populations of olfactory sensory neurons, or cilia derived therefrom, to the sample, wherein each population of olfactory sensory neurons a polypeptide consisting of the 
(c) measuring in each of the one or more populations of olfactory sensory neurons, or cilia derived therefrom, the activation of the olfactory sensory neurons or cilia in response to the TNT in the sample.
Cancel claims 53-57 and 59-63.
3.	Claims 42-45 and 47-51 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
October 13, 2021